Title: From John Graham to James Madison, 11 May 1807
From: Graham, John
To: Madison, James


                        
                            Sir
                            
                            Hampton 11th May 1807—
                        
                        I arrived here yesterday after a passage of eighteen days from New Orleans. I came in the same vessel with
                            Genl Wilkinson who has brought round with him, some eight or nine of Burrs men under an expectation that they will be
                            important Witnesses. Some of them will probably tell all they know, but I fear this will not be the case with those who
                            know most. The General has chartered a Pilot Boat to take these Men to Richmond and he, Capt. Gaines, and myself set off
                            for that Place in the Stage tomorrow Morning. We should have gone today had it been possible to have procured a conveyance
                            that promised to be more speedy than that by the regular Stage.
                        I have the Honor of inclosing a Letter to you from Governor Claiborne and beg that I may be permitted to
                            put under your Cover two Letters for the President, and one for the Secretary of War.
                        I promise myself the pleasure of waiting upon you at the City of Washington so soon as I can get off from
                            Richmond.
                        With Sentiments of the Highest Respect I have the Honor to be, Sir, Your Mo: Obt Sert
                        
                            John Graham
                            
                        
                        
                            By this mail I transmit a Packet containing a Copy of the Laws passed by the Legislature of the Territory
                                of Orleans at their last Session.
                        
                    